Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA §
v. : CRIMINAL NO. H-18-373
TOMMY JOHN SAM, :
Defendant §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Kimberly Ann Leo, Assistant United States Attorney, and the
defendant, Tommy John Sam (“Defendant”), and Defendant’s counsel, John MacVane, pursuant
to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure, state that they have entered into
an agreement, the terms and conditions of which are as follows:

Defendant’s Agreement

1. Defendant agrees to plead guilty to Counts 2 and 3 of the Indictment. Count 2 charges
Defendant with Receipt of Child Pornography, in violation of Title 18, United States Code,
Section 2252A(a)(2)(B) and 2252A(b)(1). Count 3 charges Defendant with Possession of Child
Pornography, in violation of Title 18, United’ States Code, Section 2252A(a)(5)(B) and
2252A(b)(2). Defendant, by entering this plea, agrees that he is waiving any right to have the
facts that the law makes essential to the punishment either charged in the indictment, or proved to
a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for a violation of Title 18, United States Code,

Section 2252A(a)(2)(B) and 2252A(b)(1), is imprisonment for not less than 5 years and not more

than 20 years and a fine of not more than $250,000.00. The statutory maximum penalty for a
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 2 of 16

violation of Title 18, United States Code, Section 2252A(a)(5)(B) and 2252A(b)(2), is
imprisonment for up to 10 years and a fine of not more than $250,000.00. Additionally, under
both Counts 2 and 3, Defendant may receive a term of supervised release after imprisonment of at
least 5 years to life. See Title 18, United States Code, sections Section 3583(k). Defendant
acknowledges and understands that if he should violate the conditions of any period of supervised
. release which may be imposed as part of his sentence, then Defendant may be imprisoned for the
entire term of supervised release, without credit for time already served on the term of supervised

release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(3) and 3583(k).

Defendant understands that he cannot have the imposition or execution of the sentence suspended,
‘nor is he eligible for parole.

Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier’s check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

4. Pursuant to Title 18, United States Code, Section 3014(a)(3), if the court determines
that the Defendant is a non-indigent person, the Defendant will pay to the Clerk of the United
States District Court a special assessment in the amount of five thousand dollars ($5000.00) per
count of conviction. The payment will be by cashier’s check or money order, payable to the
Clerk of the United States District Court, c/o District clerk’s Office, P.O. Box 61010, Houston,

TX 77208, Attention: Finance.
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 3 of 16

Immigration Consequences

5. Defendant recognizes that pleading guilty may have consequences with respect to his
immigration status if he is not a citizen of the United States. Defendant understands that if he is
not a citizen of the United States, by pleading guilty he may be removed from the United States,
denied citizenship, and denied admission to the United States in the future. Defendant’s attorney
has advised Defendant of the potential immigration consequences resulting from Defendant’s plea
of guilty.

Waiver of Appeal and Collateral Review

6. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. In the event
Defendant files a notice of appeal following the imposition of the sentence or later collaterally
attacks his conviction or sentence, the United States will assert its rights under this agreement and
seek specific performance of these waivers.

7. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing

range under the sentencing guidelines that he may have received from his counsel, the United
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 4 of 16

States or the Probation Office, is a prediction and not a promise, did not induce his/her guilty plea,
and is not binding on the United States, the Probation Office or the Court. The United States does
not make any promise or representation concerning what sentence the defendant will receive.
Defendant further understands and agrees that the United States Sentencing Guidelines are
“effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

8. Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

9. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count 2 and 3 of the indictment and persists

in that plea through sentencing, and if the Court accepts this plea agreement, the

United States will move to dismiss any remaining counts of the indictment at the

time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 5 of 16

Agreement Binding - Southern District of Texas Only

10. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. | This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

11. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD_ Page 6 of 16

Sentence Determination

12. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, Section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and including ©
the statutory maximum set for the offense(s) to which Defendant pleads guilty, and that the
sentence to be imposed is within the sole discretion of the sentencing judge after the Court has
consulted the applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind the Court and
that the sentence imposed is within the discretion of the sentencing judge. If the Court should
impose any sentence up to the maximum established by statute, or should the Court order any or
all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,
withdraw a guilty plea, and will remain bound to fulfill all of the obligations under this plea
agreement.

Rights at Trial

13. Defendant understands that by entering into this agreement, he surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, and

the court all agree.

(b) Ata trial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront
those witnesses and his attorney would be allowed to cross-examine them. In turn,

6
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 7 of 16

Defendant could, but would not be required to, present witnesses and other
evidence on his own behalf. If the witnesses for Defendant would not appear
voluntarily, he could require their attendance through the subpoena power of the
court; and

(c) Ata trial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he could testify on his own behalf.

Factual Basis for Guilty Plea

14. Defendant is pleading guilty because he is in fact guilty of the charges contained in
Counts 2 and 3 of the Indictment. If this case were to proceed to trial, the United States could
prove each element of the offenses of receipt and possession of child pornography beyond a
reasonable doubt. The following facts, among others would be offered to establish the
Defendant’s guilt:

a. On or about October 6, 2017, FBI SA Robert Guerra, using a computer connected
to the Internet and utilizing a law enforcement tool that allows single-source downloads from the
BitTorrent P2P network, conducted an online investigation into the sharing of child pomography
through that network. SA Guerra identified a computer on the BitTorrent P2P file sharing
network with the IP address of 172.127.133.44 as a potential download candidate, or source, for
files of investigative interest. SA Guerra directed his investigation to this computer as it had been
detected as being associated with investigative files of interest by investigators conducting
keyword searches or hash value searches for files related to child exploitation material, including

child pornography, on the BitTorrent network.

b. Between October 7, 2017, and October 8, 2017, SA Guerra successfully completed

the download of approximately 5 video files and 260 still image files via single source download,

7
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD_ Page 8 of 16

which the computer at the aforementioned IP address was making available. Following the
downloads, SA Guerra viewed the files downloaded from the computer and determined that each
respective file depicted child pornography as defined by Title 18, United States Code, Section
2256. One file is a video file that is 2 minutes and 13 seconds in length which depicts an underage
female, who appears to be under the age of 10, being orally penetrated by an adult male’s penis.
A second file is an image file which depicts a minor female, who appears to be under the age of 5,
being anally penetrated by an adult male’s penis. A third file is an image file which depicts an
underage child, who appears to be under the age of 2, being orally penetrated by an adult male’s
penis.

c. Through the investigation, SA Guerra determined that IP address 172.127.133.44
resolved back to the residence in which the Defendant, Tommy John Sam, was residing in Houston,
Texas.

d. On December 13, 2017, FBI Houston executed a federal search warrant at said
residence. At the time, agents interviewed various family members who lived at the residence.
The Defendant was not present at the execution of the search warrant. Through the investigation,
it was learned that the Defendant was staying in a bedroom in which no one else had access to.
Agents conducted an onsite preview of the Defendant’s desktop computer which was located in
his room. Agents found that at the time of the onsite preview, the Defendant’s computer had files
containing child pornography.

e. During the course of the search, SA Guerra seized a Cooler Master desktop
computer containing a Seagate hard drive, s/n W2A1EDFI and a Western Digital hard drive s/n

Wx41AA537415. A forensic exam was performed on these devices and Agents discovered 230
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 9 of 16

videos and 2 still images of young children engaged in sexually explicit conduct as defined under
federal law (18 U.S.C. 2256(2)(A)). The images and videos include young children engaged in
sex acts to include oral and vaginal penetration. Some of the images are of known victims as
identified through the National Center for Missing and Exploited Children.

f. SA Guerra, through his investigation, was able to determine that the Defendant had
been utilizing the Torrex LTE file sharing program on the BitTorrent file sharing network to
distribute and receive child pornography from on or about October 6, 2017, to on or about
December 12, 2018. .

g. The Defendant's desktop computer and hard drives were manufactured outside of
the state of Texas (China and Malaysia). Consequently, the computer media at issue which was
used to distribute, receive and possess the child pornography traveled in foreign or interstate
commerce. Further, the Defendant utilized the Internet which is a means and facility of interstate
commerce to distribute, receive and possess the child pornography which was found on the above
referenced media device.

Breach of Plea Agreement

15. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United

States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 10 of 16

and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally

16. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he will make a full and complete disclosure of all assets
over which he exercises direct or indirect control, or in which he -has any financial interest.
Defendant agrees not to dispose of any assets or take any action that would effect a transfer of
property in which he has an interest, unless Defendant obtains the prior written permission of the
United States.

17. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the
United States to obtain tax information, bank account records, credit histories, and social security
information. Defendant agrees to discuss and answer any questions by the United States relating
to Defendant’s complete financial disclosure.

18. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have

custody of his/her assets to deliver all funds and records of such assets to the United States.

10
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 11 of 16

19. Defendant understands that forfeiture, restitution, and fines are separate components

of sentencing and are separate obligations.
Restitution

20. Defendant agrees to pay full restitution to the victim(s) regardless of the count(s) of
conviction. Defendant stipulates and agrees that as a result of his criminal conduct, the victim(s)
incurred a monetary loss in an amount to be determined either before sentencing or within 90 days
of the sentencing hearing. Defendant understands and agrees that the Court will determine the
amount of restitution to fully compensate the victim(s). Defendant agrees that restitution imposed
by the Court will be due and payable immediately and that Defendant will not attempt to avoid or
delay payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge in any manner, including by direct appeal or in a collateral proceeding, the restitution
order imposed by the Court.

Forfeiture

21. Defendant stipulates and agrees that the property listed in the Indictment’s Notice of
Forfeiture (and in any supplemental Notices) is subject to forfeiture, and Defendant agrees to the
forfeiture of that property. In particular, but without limitation, Defendant stipulates that the
following specific property is subject to forfeiture:

a Cooler Master desktop computer containing a Seagate hard drive s/n W2A1EDF1; and

a Western Digital hard drive s/n Wx41AA537415.

22. Defendant agrees to waive any and all interest in any asset which is the subject of a

related administrative or judicial forfeiture proceeding, whether criminal or civil, federal or state.

1]
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 12 of 16

23. Defendant consents to the order of forfeiture becoming final as to Defendant
immediately following this guilty plea, pursuant to Federal Rule of Criminal Procedure
32.2(b)(4)(A).

24, Subject to the provisions of paragraph 6 above, Defendant waives the right to
challenge the forfeiture of property in any manner, including by direct appeal or in a collateral
proceeding.

Fines

25. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the costs of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 6 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Notification of the Sex Offender Registration and Notification Act

26. Defendant has been advised, and understands, that under the Sex Offender
Registration and Notification Act, a federal law, he must register and keep the registration current
in each of the following jurisdictions: where he resides; where he is an employee; and where he
isa student. The Defendant understands that the requirements for registration include providing
his name, his residence address and the names and addresses of any places where he is or will be
an employee or a student, among other information. The Defendant further understands that the
requirement to keep the registration current includes informing at least one Jurisdiction in which

he resides, is an employee, or is a student not later than three (3) business days after any change

12
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 13 of 16

of residence, employment, or student status. Defendant has been advised, and understands, that
failure to comply with these obligations subjects him to prosecution for failure to register under
federal law, 18 U.S.C. §2250, which is punishable by a fine or imprisonment, or both.
Complete Agreement

27. This written plea agreement, consisting of 16 pages, including the attached addendum
of Defendant and his attorney, constitutes the complete plea agreement between the United States,
Defendant, and Defendant’s counsel. No promises or representations have been made by the
United States except as set forth in writing in this plea agreement. Defendant acknowledges that
no threats have been made against him and that he is pleading guilty freely and voluntarily because

he is guilty.

13
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 14 of 16

28. Any modification of this plea agreement must be in writing and signed by all

 

 

parties.
Filed at b USWA texas, on (c# ZL! , 2019.
YJ 7
Tran y Gory.
Defendant

Subscribed and sworn to before me on Oct 28 , 2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

 

 

Deputy United States District Clerk

 

APPROVED:
Ryan K. Patrick
United States Attorney

By: | Le Gat.

berly Ann Leo Zz hn MaéVane
Assistant United States Attorney Attorney for Defendant
Southern District of Texas

14
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 15 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

Defendant.

HOUSTON DIVISION
UNITED STATES OF AMERICA §
§
v. § CRIMINAL NO. H-18-373
§
TOMMY JOHN SAM, §
§

PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending indictment. I
have reviewed the provisions of the United States Sentencing Commission’s Guidelines Manual
and Policy Statements and I have fully and carefully explained to Defendant the provisions of
those Guidelines which may apply in this case. I have also explained to Defendant that the
Sentencing Guidelines are only advisory and the court may sentence Defendant up to the maximum
allowed by statute per count of conviction. Further, I have carefully reviewed every part of this
plea agreement with Defendant. To my knowledge, Defendant’s decision to enter into this

agreement is an informed and voluntary one. |

IL LE L 6/28/09

Aworney for Defendant Date .

I have consulted with my attorney and fully understand all my rights with respect to the
indictment pending against me. My attorney has fully explained, and I understand, all my rights

with respect to the provisions of the United States Sentencing Commission’s Guidelines Manual

15
Case 4:18-cr-00373 Document 37 Filed on 10/28/19 in TXSD Page 16 of 16

which may apply in my case. I have read and carefully reviewed every part of this plea agreement

with my attorney. I understand this agreement and I voluntarily agree to its terms.

 

hom Xe uA [ O Oh -AG

Defendant Date

16
